MEMORANDUM **
Oliver and Ivonne Maldonado-Granados, brother and sister, and natives and citizens of Mexico, petition pro se for review from a decision of the Board of Immigration Appeals (“BIA”) dismissing as untimely their appeal from the Immigration Judge’s (“IJ”) order denying their application for adjustment of status. We review de novo whether the BIA had jurisdiction over an untimely appeal. Da Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993). We deny the petition for review.
The record reflects that the IJ’s decision was rendered on July 7, 2006, that the notice of appeal was therefore due on August 7, 2006, and that it was received by the BIA on August 8, 2006. We cannot say that the BIA improperly dismissed the appeal as untimely, even though it was only one day late. See Da Cruz, 4 F.3d at 722; see also 8 C.F.R. § 1003.38(b) and (c). Moreover, the petitioners have not pointed to the type of “rare circumstances” under *553which the BIA may excuse late filing. See Oh v. Gonzales, 406 F.3d 611, 613 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except'as provid-' ed by 9th Cir. R. 36-3.